Title: To James Madison from Tench Coxe, 28 May 1807
From: Coxe, Tench
To: Madison, James



Sir
Philadelphia May 28th. 1807

I received this day three letters of various dates from my brother in Law Mr. Charles Davenport Coxe, of the U. S. marine Corps.  It appears that they must have been long on the way.  One of them covered the inclosed letter from him to you.  I collect from Mr. Coxe’s letter, that he is willing & desirous to remain in the situation as successor to a Mr. Dodge, in which Mr. Lear has placed him, pro tempore.  I do not know what are the duties which may be required of him & therefore do not find myself prepared to make the necessary representations to you in his behalf.  His father was a zealous and useful revolutionary character in which situation he risked a considerable fortune & sacrificed a handsome personal property.  He has never recd. any compensation, & his family is really entitled to indemnification when the course of public Business admits it to be done without injury to the Interests of the United States.  From this consideration & my brothers request, I have taken the liberty to address this letter to you.  With perfect respect, I have the Honor to be, Sir, yr. Mo. obedt. h Servt.

Tench Coxe

